DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 04/12/2019, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2017/0082761 publ. Mar. 23, 2017) in view of Zhou et al. (“Seismic .
As to Claims 1 14, and 18, Li et al. teaches method performed by one or more data processing apparatus, the method comprising: 
obtaining a plurality of de-blending training examples, wherein each de-blending training example (¶7 teaches “multi-stage inversion method for deblending seismic data”) defines:
 (i) one or more blended seismic traces (¶7 teaches “acquiring blended seismic data from a plurality of seismic sources”), and 
(ii) for each blended seismic trace, a corresponding plurality of target unblended seismic traces (¶7 teaches the use of blended and deblended data to construct an optimization model; ¶43 teaches “target-oriented deblending approach”), wherein: 
each blended seismic trace characterizes overlapping seismic signals due to seismic waves generated by a corresponding plurality of seismic sources (¶25; “b is a continuous record which contains all sources within a period of time”), and 
each of the corresponding plurality of target unblended seismic traces characterizes a respective seismic signal due to seismic waves generated by a single seismic source of the corresponding plurality of seismic sources (¶25 teaches “M is a blending operator which contains timing information to describe the overlaps of sources, and S is a suitably chosen, possibly over-complete, dictionary (e.g., a transform, sparsity basis, etc.) such that x will have small cardinality”); and 
using the de-blending training examples to train a de-blending model having a plurality of de-blending model parameters, comprising, for each de-blending training (¶47 teaches “which is then incorporated into a synthesis-based basis pursuit optimization model.” ¶49 teaches dictionary such that x will have small cardinality”) example: 
processing the one or more blended seismic traces of the training example using the de-blending model to generate an output which defines, for each of the one or more blended seismic traces of the training example, a corresponding plurality of estimated unblended seismic traces; and adjusting values of the plurality of de-blending model parameters based on: 
(i) the target unblended seismic traces of the training example (¶41 teaches “a target-oriented processing flow can be employed to isolate ground roll, mud roll, or other high-amplitude coherent noise”), and 
(ii) the estimated unblended seismic traces generated by the de-blending model by processing the blended seismic traces of the training example (¶¶47-54).
	Li et al. is silent as to the use of “training examples.”  Li et al. teaches the use of “sparse inversion” in conjunction with a dictionary.  Sparse inversion is a known method for which to use training data.  Examiner relies upon Zhou et al. (p. 5272-5273) to teach that training data is used for the dictionary and sparse inversion.  Both Li and Zhou are directed to the same field of endeavor and similar mathematical structure so that the skilled artisan would have a reasonable expectation of success.
    
As to Claim 2, 15, and 19, Li et al. teaches wherein obtaining the plurality of de-blending training examples comprises:
 performing a geological survey of a geological region to acquire the target unblended seismic traces of each of the de-blending training examples (¶38 teaches “field areas”; ¶43 teaches “survey area”).

As to Claim 3, 16, and 20, Li et al. teaches further comprising, for one or more training examples: generating the blended seismic traces of the training example by numerically blending the corresponding plurality of target unblended seismic traces of the training example (¶¶38-42).

As to Claim 4 and 17, Li et al. teaches wherein: the blended seismic traces of each training example are represented as a blended shot record, and the target unblended seismic traces of each training example are represented as respective target unblended shot records (¶20 teaches the use of different shots and deblending procedures).

As to Claim 5, Li et al. teaches wherein each training example further comprises, for each blended seismic trace, data characterizing properties of the corresponding plurality of seismic sources (¶¶25 and 49).

As to Claim 6, Li et al. teaches wherein processing the one or more blended seismic traces of the training example using the de-blending model further comprises: 
processing, for each blended seismic trace, the data characterizing the properties of the corresponding plurality of seismic sources using the de-blending model (¶6 and ¶19).

As to Claim 7, Li et al. teaches wherein the properties of the corresponding plurality of seismic sources comprise one or more of: 


As to Claim 8, Li et al. is silent as to wherein the de-blending model comprises a neural network.
Zhou et al teaches comprises neural network (p. 5727 “the dictionary learning problem can be expressed as [30]; see further n.30 which shows neurocomputing).
The same rationale provided in the rejection for claim 1 also applies here.

As to Claim 10, Li et al. teaches wherein adjusting the values of the plurality of de-blending model parameters comprises: determining a similarity measure between the target unblended seismic traces of the training example and the estimated unblended seismic traces generated by the de-blending model by processing the blended seismic traces of the training example; and adjusting the values of the plurality of de-blending model parameters based at least in part on the similarity measure (¶46).

As to Claim 12, Li et al. teaches: the de-blending model is trained during a first portion of a geological survey that comprises obtaining the target unblended seismic traces of the plurality of de-blending training examples (¶¶45-46).



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 2017/0082761 publ. Mar. 23, 2017) in view of Zhou et al. (“Seismic Simultaneous Source Separation via Patchwise Sparse Representation”, IEEE Transactions on Geoscience and Remote Sensing, vol. 54, no. 9, pp. 5271-5284, Sept. 2016 ) and further in of Tariyal et al. ("Deep Dictionary Learning," in IEEE Access, vol. 4, pp. 10096-10109, 2016).
As to Claim 9, neither Li nor Zhou teach wherein the neural network is a convolutional neural network.
	Tariyal teaches the neural network is a convolutional neural network (p. 10104).
	Li et al. is silent as to the use of “training examples.”  Li et al. teaches the use of “sparse inversion” in conjunction with a dictionary.  Sparse inversion is a known method for which to use training data.  Examiner relies upon Zhou et al. (p. 5272-5273) to teach that training data is used for the dictionary and sparse inversion.  Niether Li nor Zhou explicitly state that neural networks are used.  Zhou suggest that “neurocomputing” is done; therefore, the skilled artisan may know that a type of neural network is used.  Zhou however does not specifically suggest or teach a “convolutional neural network” or CNN. Tariyal teaches that a dictionary and sparse inversion techniques may be used with a CNN.  Both Li and Zhou are directed to the same field of endeavor and similar mathematical structure and CNN is known to the skilled artisan to generate mappings through neural networks; therefore, the skilled artisan would have a reasonable expectation of success.

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/ROY Y YI/Primary Examiner, Art Unit 2852